Citation Nr: 1735534	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  13-25 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In July 2010, the RO denied service connection for kidney cancer, and a lung nodule.  In March 2017, the RO denied a claim for service connection for diabetes mellitus, type 2. 

The Board has recharacterized the claim for a lung nodule as stated on the cover page of this decision to interpret the claimed condition as broadly as possible.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

In October 2016, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (AVLJ).  Since that time, the Veteran has filed for service connection for diabetes mellitus, been denied by the RO, and perfected an appeal to the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that service connection is warranted for kidney cancer, a lung disability, and diabetes mellitus, type 2.  The Veteran argues that while he was in service at Fort Detrick, Maryland, he was exposed to Agent Orange.  During his hearing, held in October 2016, he testified that he had a top secret clearance, that he was a decoder, and that he was in the Army Signal Corps command, which was "a separate base within a base."  He denied being sprayed with herbicides directly, but asserted that he had to traverse the base from his work area to get to the main gate, and that in so doing, he bypassed contaminated areas and was exposed to Agent Orange.  See also Veteran's statements, dated in January and April of 2010.  

The Veteran's personnel file shows that he was stationed at Fort Detrick between August 1966 and January 1968.  During this time, his principal duty was "Comm Cen Spec."  His unit is listed as HQ USA STRAT COM - CONUS, Fort Detrick, Maryland Facility, CC-30 20-00.  His discharge (DD Form 214) indicates that he had no foreign or sea service.  

With regard to the claim for diabetes mellitus, type 2, in the Veteran's appeal (VA Form 9) received in June 2017, a hearing was requested before a Veterans Law Judge at the RO. 

A hearing on appeal will be granted to an Veteran who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2015); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2016).  The Veteran has not yet been afforded a hearing on the issue of service connection for diabetes mellitus.  Accordingly, a remand to the RO is warranted for the requested hearing.

The Veteran is not shown to have served in Vietnam, or to have qualifying service in Thailand or Korea, and he is therefore not presumed to have been exposed to herbicides such as Agent Orange.  See 38 U.S.C.A. § 1116 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  However, this does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

There are specific procedures in effect for the development and adjudication of claims related to exposure to herbicides in this case (i.e., other than the Republic of Vietnam, Korean DMZ, or Thailand).  See VBA Manual M21-1, IV.ii.1.H.7.a. 

In this case, it does not appear that the relevant VBA Manual M21-1 provisions have been complied with.  Specifically, under the circumstances, if a veteran alleges exposure, the RO must ask the veteran for the approximate dates, location, and nature of the alleged exposure, and if such information is received, the RO must furnish the Veteran's detailed description of exposure to VA's Compensation Service via e-mail at [address omitted], and request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged.  If the Compensation Service's review does not confirm that herbicides were used as alleged, the RO must refer the case to the U.S. Army and Joint Services Records Research Center ("JSRRC") coordinator to make a formal finding that sufficient information required to verify herbicides exposure does not exist.  Id.

In this case, in July 2010, following attempts at verification, the National Personnel Records Center determined that there are no records of exposure to herbicides for the Veteran.  However, it does not appear that the RO furnished the Veteran's detailed description of exposure to VA's Compensation Service via e-mail to request a review of the DoD's inventory of herbicide operations to determine whether herbicides were used as alleged, and there is nothing to show that the case was ever referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicides exposure does not exist.  On remand, this development mandated by VBA Manual M21-1 for claims based on exposure to herbicides (other than the Republic of Vietnam, Korean DMZ, or Thailand) should be complied with.  

Furthermore, VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the claims file includes opinions from Dr. J.F., and Dr. W.R., both dated in October 2012, which show that they attribute the Veteran's kidney cancer to his service.  Dr. W.R. further indicates that there may be a relationship between the Veteran's lung nodule and exposure to Agent Orange.  In addition, an opinion from Dr. W.R., dated in September 2016, shows that he attributes the Veteran's diabetes mellitus, type 2, to his service.  The Veteran should therefore be afforded examinations for the claimed conditions, to include obtaining etiological opinions.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a hearing with regard to his claim for diabetes before a member of the Board at the Detroit, Michigan, VA RO in accordance with 38 C.F.R. § 20.704, in the order that the request was received.

2.  After completion of the development discussed in the first paragraph of this remand, refer the Veteran's claims to the JSRRC coordinator to make a formal finding as to whether or not sufficient information required to verify herbicides exposure, or exposure to other environmental hazards.

3.  After completion of the development discussed in the first two paragraphs of this remand, schedule the Veteran for an examination(s) to determine the nature, extent and etiology of his diabetes mellitus, type 2, kidney cancer, and lung disability.  

The examiner(s) should be provided with information about the circumstances of the Veteran's service at Fort Detrick, as well as any verified exposure to herbicides, or environmental hazards, during service.

The examiner(s) is/are requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's diabetes mellitus, kidney cancer, or lung disability began in service, or is causally related to service, specifically to include as due to exposure to herbicides, or environmental hazards, if verified.  The examiner(s) must explain each conclusion. 

4.  Then, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



